Citation Nr: 0816160	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-29 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of bilateral 
testicular trauma, to include sexual dysfunction; status post 
left testicular exploration.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
residuals of bilateral testicular trauma, status post left 
testicular exploration.  

The veteran testified at a January 2008 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

Service medical records show that the veteran sustained a 
traumatic injury to the testicles in January 1977 resulting 
in a scrotal hematoma.  He underwent a scrotal evacuation of 
the paratesticular hematoma.  The veteran also had in-service 
diagnoses of neisseria gonorrhea; syphilis.  During the 
veteran's January 2008 Travel Board hearing, the veteran 
described having sharp pain in the testicles, sexual 
dysfunction, and visible surgical scars.  The veteran and his 
representative requested a VA examination to evaluate 
residuals of bilateral testicular trauma, to include sexual 
dysfunction; status post left testicular exploration.  The 
veteran has not yet been afforded a VA examination.  In light 
of findings in the service medical records and the veteran's 
current testimony and statements, the Board finds that a VA 
examination is necessary to determine if the veteran has any 
residuals of bilateral testicular trauma or sexual 
dysfunction etiologically related to service.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  
During the veteran's January 2008 Travel Board hearing, he 
indicated that he continued to be treated at the VA Medical 
Center (VAMC) in Louisville, Kentucky.  He indicated that he 
had been treated at the Louisville VAMC since 1981.  While 
the Board notes that in January 2007, the RO requested 
records from that facility dated from August 1980 to March 
1999 and records were received dated from 1994 to 2007, the 
RO should, while on remand, obtain any additional relevant, 
outstanding VA medical records and associate them with the 
claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdictions] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any relevant, 
outstanding VA treatment records to include 
from the Louisville VAMC not already 
associated with the claims file related to 
treatment of the claimed disability.  If 
the search for such records has negative 
results, the RO should notify the veteran 
and place a statement to that effect in the 
veteran's claims file.

2.  The RO should afford the veteran a VA 
examination in the appropriate specialty 
to determine if the veteran has current 
residuals of bilateral testicular trauma, 
to include sexual dysfunction, related to 
service.  The claims folder should be made 
available to the examiner for review prior 
to examination.  The examiner should 
review the entire claims file.  The 
examiner should identify any current 
residuals of bilateral testicular trauma, 
to include sexual dysfunction, and state 
whether it is at least as likely as not 
that any identified disorder is 
etiologically related to a disease or 
injury in service.  The examiner should 
also determine if the veteran has any 
surgical scars related to his treatment in 
service and if so, should describe the 
nature, extent, and symptomatology 
associated with such scars.  The examiner 
should provide a rationale for his or her 
opinion with references to the evidence of 
record, and should specifically address 
findings in the service medical records.  

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
